Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 04/13/2022. Claims 1, -7 and 9-10 are amended. Claims 1-10 are currently pending in the application.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  Claim 1 is objected to because the claim is amended to recite: “the learning platform including a service management component…to subscribed students:”. It appears the punctuation should be a semicolon (;) instead of a colon (:). 
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a service management component including a service management component for controlling access to the learning platform” in claim 1 and "an analytics module for collecting student data and providing reports…" in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, while the instant Specification references the "communication network element”, "service management component” and "analytics module”, it does not provide any detail beyond general disclosure of functions. See published Specification (¶¶ 8, 10, 326, 2, 34, 38, 53-54, 56-58,  61-63, 65-67). Upon reviewing the above cited portions of the published Specification, the Examiner fails to find any description as to what causes the claimed functions of “controlling access  to the learning platform” and “collecting student data and providing reports”. The drawings provide a schematic depiction of the "communication network element”, "service management component” and "analytics module” but fail to provide any level of detail regarding the corresponding functions recited in the claims. The written description does not disclose corresponding structure, material, or acts for performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 recites "a communication network element” and "a service management component” and claim 2 recites "an analytics module”. However, as discussed above, the instant Specification lacks written description for structural interpretation of the above limitations. This lack of written support thereby makes claims 1-2 and dependents thereof indefinite because it is unclear what structures are to be included in the "communication network element”, "service management component” and "analytics module”. The courts have established that if a claim contains a means-plus-function limitation, and the written description lacks structure for those means, the claim is indefinite and hence invalid. See Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 950–53 (Fed. Cir. 2007).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent Claim 1:
	Step 1: Statutory Category?
	Claim 1 is a system claim, which falls within the “machine” category of 35
U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
An on-line instructional system utilizing 3D image capabilities for enhancing a learning experience, the on-line instructional system comprising
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
The computer is a generic computer component.
[L1] a learning platform implemented as a communication network element within a communication network, the learning platform for interacting with a student communication device over the communication network, the learning platform including
Interacting with a student is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 768 (Fed. Cir. 2019) (“the invention of
the patent is nothing more than the abstract idea of communication over a
network for interacting with a device, applied to the context of electric
vehicle charging stations.”). Our reviewing court has “repeatedly made clear that merely limiting the field of use of the abstract idea to a particular
existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253,1259 (Fed. Cir. 2016).

The learning platform, communication network element, student  communication device, and network are generic computer components.
[L2] a service management component including a validation element for controlling access to the learning platform to only a subscribed student, limiting participation is permitted to participate in on-line instruction to subscribed students
Controlling access… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also Smartflash LLC v. Apple Inc., 680 F. App’x 977, 982–83 (Fed. Cir. 2017) (controlling access to and retrieving multimedia content and files based on payment is a fundamental economic practice); Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,
955 F.3d 1317, 1327 (Fed. Cir. 2020) (“Controlling access to resources is exactly the sort of process that ‘can be performed in the human mind, or by a human using a pen and paper,’. . . . The idea . . . is pervasive in human activity, whether in libraries (loaning materials only to card-holding members), office buildings (allowing certain employees entrance to only certain floors), or banks (offering or denying loans . . . .)”).
The service management component , and learning platform are generic computer components.
[L3] a knowledge base including a plurality of separate databases, each database associated with a different academic discipline and including a plurality of individual lesson modules including one or more interactive 3D objects
Including/storing a plurality of individual lesson modules is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The knowledge base and plurality of separate databases are generic computer components.
[L4] a 3D imaging system coupled to the knowledge base, the 3D imaging system configured to identify interactive 3D objects associated with an on-going instruction session
Identifying interactive 3D objects is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally (reading, listening) and/or manually recorded information). See 2019 Memorandum 52.
The 3D imaging system, and 3D imaging system and on-line instructional system are generic computer components.
[L5] provide capability of 3D object manipulation via the student communication device associated with the subscribed student of the on-line instructional system
Providing capability of 3D object manipulation via the student communication device is insignificant extra-solution activity (i.e., gathering, sending, and presenting desired information).  2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The on-line instructional system and student  communication device is a generic computer component.


	It is apparent that, other than reciting the additional non-abstract limitations of the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases, noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: [0031]:… any place where a student has access to learning platform 10 via a network-enabled device…; [0040]:…a smart device 22 to interact with learning platform 10 via a communication network 30 (such as the internet, or any suitable public or private communication network). A smart device 22 may take the form of a laptop, tablet, smartphone, or the like, including a display 24 and data entry capabilities 26 (such as a keyboard)…; [0041]:… learning platform 10 in a classroom environment. This classroom access capability is depicted as a schoolroom 28, which may utilize a single 3D display 29 for involvement with a classroom of students. Schoolroom 28 may also provide access to learning platform 10 via several smart devices 22 (for the sake of brevity, "smart devices 22" will be described below as "laptop 22", with the understanding that other types of display/data entry devices may serve the same purpose)… ; [0043]:… FIG. 3, a laptop 22A may be "paired" with 3D glasses 27 to provide a 3D-enabled learning environment. This configuration requires that laptop 22A be configured to communicate with glasses 27 to create 3D objects that may be selected and manipulated (using techniques known in the art as, for example, shutter control of left/right images to provide a 3D image); [0048]:… FIGS. 8 and 9 show exemplary GUIs that may be manipulated using 3D technology (via 3D imaging system 16 of learning platform 10) to enhance a computer-based learning experience…. The lack of details about the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing the generic functions of recording/storing data. See Alice, 573 U.S. at 225 (describing "electronic recordkeeping" as "one of the most basic functions of a computer"). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of providing “capability of 3D object manipulation via the student communication device” represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 3 and 5, as shown in Table One, reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. The published Specification merely refers to the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases are generic, or part of generic devices such as general purpose computers having generic components to perform the functions: [L3] “knowledge base including a plurality of separate databases, each database associated with a different academic discipline and including a plurality of individual lesson modules” and [L5] “provide capability of 3D object manipulation via the student communication device associated with the subscribed student of the on-line instructional system” which represent insignificant pre-solution activity of data gathering, data transmission and data presentation, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The evidence presented supports a finding that the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases were well-understood, routine, and conventional.
	The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. None of the claim activities is used in some unconventional manner nor does any produce some unexpected result. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of interacting, controlling access, including/storing, identifying and providing capability is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 2-10 include all the limitations of independent claim 1 upon which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. The analytics module (claims 2-4 and 9-10) and the 3D-enabled display (claim 6) are recited as generic, or part of generic elements, performing or being used in performing generic functions. The knowledge base being continuously updated (claim 7) represents insignificant extra solution activity (i.e., data gathering). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-10 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-10 integrates the judicial exception into a practical application. While dependent claims 2-10 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-10 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20070134644 A1) (Jones) in view of Parry et al. (US 6077085 A) (Parry).
Re claim 1:
	[Claim 1]  Jones teaches or at least suggests an on-line instructional system utilizing 3D image capabilities for enhancing a learning experience (at least ¶ 18: a learning environment that presents information in an organized fashion with defined objectives using an extension of current 3D online technology…), the on-line instructional system comprising a learning platform implemented as a communication network element within a communication network, the learning platform for interacting with a student communication device over the communication network, the learning platform including: service management component including a validation element for controlling access to the learning platform to only subscribed students, limiting participation is permitted to participate in on-line instruction to subscribed students; a 3D imaging system coupled to the knowledge base, the 3D imaging system configured to identify interactive 3D objects associated with an on-going instruction session and provide capability of 3D object manipulation via the student communication device associated with the subscribed student of the on-line instructional system (At least ¶ 19: a dynamic 3D learning environment wherein information is presented in an organized manner with defined objectives…; ¶ 19: integrating aspects of collaborative groupware and unified communications tools into the 3D environment; Figure 1 and associated text; ¶ 24: presentation and user interaction with "copies" of real-life objects such as museum or scientific objects in the 3D online learning environment…; ¶ 35: learning environment that presents information in an organized fashion with defined objectives…System access may by acquired through a hyperlink, a keyword, number, alphanumeric login, finger print scan, retinal scan, facial recognition, or any other typical method for accessing a system known in the art…; ¶ 38: learning material may be an audio clip, video, a slide show, image, instant message, bulletin board, white board, text window, user representations of objects such as a planet or other remote object, animated object, or any other learning material that can be represented within the system; ¶ 42: If the learning material is an image, the image could be animals, places, or things. The image could also be any existing, captured, or created image that would enhance the learning experience;  ¶ 49: representations of objects could also be the earth using GIS data or any object where three-dimensional information is available. The user may examine the object or be placed within or on the object, depending on the nature of the data; ¶ 53:… instructor may display a 3D image of a molecule that is being discussed. The student can control and interact with the model as the instructor asks questions or lectures about the molecule; ¶ 55:…student may use a 3D environment of the planet Mars in order to focus on a learning objective…the student to explore the face of Mars in 3D…).
	Jones appears to be silent on but Parry which relates generally to the use of an educational, training, teaching or learning method and system (col 1, lines 6-10) teaches or at least suggests the knowledge base including a plurality of separate databases, each database associated with a different academic discipline and including a plurality of individual lesson modules (at least col 2, lines 44-49: use of a template and database system wherein computer activity templates are programmed to perform a task or carry out an exercise; col 6, lines 55- 58: Each template, within a program module, can call on any subject matter database (i.e., language database, medical terminology database, etc.) to draw content for presentation to the user; col 6, lines 33-34: modules which are divided according to their learning area or purpose). It is worth noting that a database is a data structure that stores organized information. It is apparent that the organized information is stored whether a single database is used to store the organized information or separate databases are used to store particular portions of the organized information or any other arrangement of databases is used to store the organized information. The instant Specification does not attribute criticality or unexpected results to the claimed method of storing learning materials. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have stored the learning materials as claimed and taught by Parry since this would have predictably resulted in performing the same function of storing learning material.
Re claims 2-3:
	[Claims 2-3]  Jones as modified by Parry appears to be silent on wherein the learning platform further includes an analytics module for collecting student data and providing reports on a subscribed student's progression through one or more academic disciplines. However, these features were old and well-known at the time before the effective filing date of the invention, as evidenced by Parry (col 6, line 44: progress tracking databases; col 10, lines 62-63: monitoring, recording and reporting the individual progress of each student) wherein the analytics module is in communication with the service management component to provide controlled access to selected areas of the knowledge base as a function of the subscribed student's performance (at least col 15, lines 5-19:…ability to limit the student's exposure to a given item to a single type of activity per day. For example, in one day a student may review items K, L, and M with activity 14, then items Q, R, S, and T with activity 12, and items H, I, and J with activity 75. But, the student must wait until the next day to study items K, L, and M with the activity that follows activity 14. The same is true of Q, R, S, T, H, I and J…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the monitoring, recording, reporting and controlling student progress feature of Parry within the teachings of Jones in order to allow adapting activity challenges to a student's ability and not overwhelm the student, and systematically spacing review a process over time to ensure an item is retained beyond short term memory, thereby enhancing the learning experience (Parry: col 24, lines 65-65; col 25, lines 33-35; col 15, lines 19-21).
Re claim 4:
	[Claim 4]  Jones as modified by Parry appears to be silent on wherein the analytics module further includes processors for administering tests to students upon completion of learning modules and performing data analysis of test results for developing student-based information. However, these features were old and well-known at the time before the effective filing date of the invention, as evidenced by Parry (at least col 15, lines 55-67: During the course of an activity the present invention analyzes the student's responses to determine how well the student knows the concepts associated with a given item. When a student responds to a question about an item the present invention will progress that item to a more advanced pool for future review, hold that item in the present working pool for further study during the present session, or regress the item to a previous pool for study in a less advanced activity…; col 16, lines 51-67:…measures the student's familiarity with a concept by the student's response characteristics. Any of the factors used to determine whether an item should progress can be used to determine the extent of pool advancement. Other factors can also be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the monitoring, recording, and reporting student progress features of Parry within the teachings of Jones in order to allow tailoring materials to individual students and their varying levels of progress and developing study aids to help students master particular challenges (Parry: col 4, lines 7-17).
Re claim 6:
	[Claim 6]  Jones as modified by Parry teaches or at least suggests wherein the on-line instructional system further comprises one or more student communication devices including a 3D-enabled display and a capability to interact with the learning platform over the communication network (Jones: at least ¶ 15: a student could access a server cluster via a 3D online graphical client that creates the environment on a local computing device; ¶ 19: integrating aspects of collaborative groupware and unified communications tools into the 3D environment, the system allows for the overlay and integration of 2D graphics, text-based, and audio-based learning tools both within and outside the 3D environment and provides an interface with convergence technology such as cell phones, pagers, hand held computers, etc as well as collaborative tools such as presentation of overheads, computer software slide presentations such as MICROSOFT POWERPOINT, whiteboard, virtual network computing (VNC), and other collaborative tools layered into the 3D environment…; ¶ 20: a local computer with 3D video graphics technology is used to access an online server cluster that creates the interactive learning environment on the local computer…Text, graphics, and other multimedia elements are presented to the user either on-top of or placed within the 3D generated environment being displayed on the computing device).
Re claim 7:
	[Claim 7]  Jones as modified by Parry appears to be silent on wherein the knowledge base is continuously updated by an on-line instructional system service provider. Nonetheless, in the Non-Final Rejection dated 01/13/2022, the Examiner took OFFICIAL NOTICE that the concept and advantages of continuously updating (a) database(s) were old and well known to one of ordinary skill in the art before the effective filing date of the invention and that, it is common knowledge that databases may be updated manually, periodically or continuously as best meet the needs of associated clients. Since Applicant did not traverse these officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 01/13/2022 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been prima facie obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Jones in view of Parry by continuously updating the knowledge base(s) so as to predictably yield enhanced 3D learning environment that would ensure that any or all databases provide up-to-date information.
Re claim 8:
	[Claim 8]  Jones as modified by Parry teaches or at least suggests wherein one or more of the plurality of individual lesson modules further comprises interactive video presentations (Jones: at least ¶ 20: a local computer with 3D video graphics technology is used to access an online server cluster that creates the interactive learning environment on the local computer; ¶ 24: presentation and user interaction with "copies" of real-life objects such as museum or scientific objects in the 3D online learning environment…By providing "copies" of real-life objects in a 3D learning environment, the student can be immersed in the instructional environment; ¶ 36: The learning material may be an audio clip, video,…user representations of objects such as…animated object, or any other learning material that can be represented within the system; ¶ 50: If the learning material is an animated object, user can interact of view the object to support learning).
Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Parry, as applied to claim 1 and further in view of Morrison (US 20060188860 A1).
Re claim 5:
	[Claim 5]  Jones in view of Parry appears to be silent on but Morrison which relates generally to an on-task learning system (¶ 2) teaches or at least suggests wherein the student-based information includes identification of learning styles, subjects needing further instruction, areas of interest (at least ¶ 19: a customized educational program for a particular student is one or more training modules/games/assignments (preferably stored in the data store 18) selected by the main training unit 16 for the student based on a set of educational customization factors; ¶ 20: student's interests…learning style preferences; ¶ 31: a student might score well on the first, second and fourth assignments, but poorly on the third assignment so that the system determines that the student can skip the fifth assignment, but now also needs to do a seventh assignment which trains the skills or set of skills from the third assignment in which the student performed poorly or trains one or more additional skills that the system has determined that the student should complete). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the educational program customization feature of Morrison within the teachings of Jones in view of Parry in order to ensure that training is adjusted and customized for each student and, in turn, improve student performance (Morrison: ¶ 31).
Re claim 9:
	[Claim 9]  Jones appears to be silent on but Morrison teaches or at least suggests wherein the service management component communicates with the analytics module to identify subscribed students at disparate locations with a common interest in a specific academic discipline  (at least ¶ 5: as there often is not enough time available in the typical school day for some students to spend as much time as is necessary or desirable on a particular subject; ¶ 19: a customized educational program for a particular student is one or more training modules/games/assignments (preferably stored in the data store 18) selected by the main training unit 16 for the student based on a set of educational customization factors…geographic location of the student; ¶ 20: student's interests…; ¶ 30: main training unit is also able to combine the results across multiple students/a class of students; ¶ 36: students could be in the student's class, anywhere in that student's grade level, anywhere in that student's school in any grade level, anywhere in that student's district, anywhere in the United States, etc. (the scope of how broadly the system may locate other student's peer-to-peer partners is a variable to be set by the instructor/administrator of the particular system). The system may then intelligently link one or more than one additional player(s) who are identified by the system as being "appropriate play partners" to the first player so they all could play within a comparable zone…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the educational program customization feature of Morrison within the teachings of Jones in view of Parry in order to help enhance student interest and engagement and extend learning into additional times and places in the student's day (Morrison: ¶ 5).
Re claim 10:
	[Claim 10]  Jones appears to be silent on but Morrison teaches or at least suggests wherein the service management component communicates with the analytics module and the knowledge base to determine a subscribed student's physical location and one or more extracurricular programs in geographic proximity to the subscribed student's physical location (at least ¶ 5: as there often is not enough time available in the typical school day for some students to spend as much time as is necessary or desirable on a particular subject; ¶ 19: a customized educational program for a particular student is one or more training modules/games/assignments (preferably stored in the data store 18) selected by the main training unit 16 for the student based on a set of educational customization factors…geographic location of the student, the hobbies and interests of that student and many other factors and information that are associated with each student, and may be used to customize an educational program…; ¶ 30: main training unit is also able to combine the results across multiple students/a class of students; ¶ 36: students could be in the student's class, anywhere in that student's grade level, anywhere in that student's school in any grade level, anywhere in that student's district, anywhere in the United States, etc. (the scope of how broadly the system may locate other student's peer-to-peer partners is a variable to be set by the instructor/administrator of the particular system). The system may then intelligently link one or more than one additional player(s) who are identified by the system as being "appropriate play partners" to the first player so they all could play within a comparable zone…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the educational program customization feature of Morrison within the teachings of Jones in view of Parry in order to help enhance student interest and engagement and extend learning into additional times and places in the student's day (Morrison: ¶ 5).
Response to Arguments
Claim Objections, Interpretation
	Applicant’s amendments resolve the previous issues of claim 7 under Claim Objections. However, the previous issues of claim 1 have not been completely addressed. As a result, claim 1 and dependents thereof remain objected to as shown above.
	While the claim 1 amendment appears to establish the “communication network element” as part of a “communication network”, the Examiner fails to see how the claim 1 amendment avoids the Claim Interpretation under 35 U.S.C. 112(f) for the “validation element” and “analytics module”. The Examiner suggests that Applicant provides specific reference to where the Specification includes sufficient structure corresponding to each of the recited “validation element” and “analytics module” to avoid interpretation in accordance with 35 U.S.C. § 112(f) as “means-plus-function” elements.
35 USC § 112(b) Rejection - Claims 1-10
	Applicant’s amendments resolve the previous issues under 35 U.S.C. § 112 (b). 
35 USC § 101 - Claims 1-10
	Applicant “asserts that independent claim 1 (as well as related dependent claims 2-10) are indeed directed to patent-eligible subject matter in that they recite solutions to remaining problems in presenting distance learning to individuals, the solutions involving the use of tangible, physical components that provide 3D capability to the students” and that “the claimed subject matter is not limited to an "abstract idea", but instead describe a specific technique for improving on-line learning with the supplement of 3D object manipulation”. Applicant’s reliance on BASCOM for the above assertions is misplaced. In BASCOM, the Federal Circuit determined that the claimed installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user provided an inventive concept in that it gave the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM, 827 F.3d at 1350. The court, thus, held that the second step of the Mayo/Alice framework was satisfied because the claimed invention “represents a ‘software-based invention[ ] that improve[s] the performance of the computer system itself.’” BASCOM, 827 F.3d at 1351. 
	While Applicant’s asserts “a specific technique for improving on-line learning with the supplement of 3D object manipulation”, the claim recitation of “provide capability of 3D object manipulation via the student communication device associated with the subscribed student of the on-line instructional system” does not substantiate such assertion as the published Specification discloses 3D objects may be selected and manipulated using techniques known in the art (¶ 43). The Examiner fails to find any improvement to computer technology analogous to the ordered combination described in BASCOM or any additional element or elements recited in claim 1 (as well as related dependent claims 2-10) that yield an improvement in the functioning of a computer, or an improvement to another technology or technical field. 
	In view of the foregoing, the Examiner maintains that each of Applicant’s claims
1-10, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
35 USC § 103 Rejection - Claims 1-4 and 6-8
	Applicant essentially argues that “Jones cannot be found to disclose or suggest the formation of an on-line instructional system that includes a "3D imaging system" as defined in independent claim 1” that “there is no discussion or even suggestion of incorporating the use of 3D objects within Jones, much less providing a capability for a student to "manipulate" such a presented 3D object” and that “that the combination of Jones with Parry (which also does not provide such a teaching of 3D object manipulation) cannot be found to render obvious the subject matter of Applicant's invention as defined by amended independent claim 1 and claims 2-4, 6-8 which depend therefrom”. The Examiner respectfully submits Applicant’s arguments are not persuasive. Under the broadest reasonable interpretation (BRI), to “manipulate” means to handle, control, operate, use/utilize, etc. Hence, under the BRI, at least each of the following recitations in the Jones reference of “interaction with "copies" of real-life objects such as museum or scientific objects in the 3D online learning environment” (¶ 24), “instructor may display a 3D image of a molecule that is being discussed. The student can control and interact with the model as the instructor asks questions or lectures about the molecule” (¶ 53) and “student may use a 3D environment of the planet Mars in order to focus on a learning objective…the student to explore the face of Mars in 3D” (¶ 55) reads on “3D object manipulation via the student communication device”.
35 USC § 103 Rejection - Claims 5, 9, and 10
Applicant’s assertions rely on earlier arguments and are, as a result, moot as these earlier arguments are already addressed above.
	In view of the foregoing, claims 1-10 remain rejected under 35 U.S.C. § 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715